DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 7, and 16 recite, or similarly recite, inter alia,
“…at least one electrochemical moisture sensor circuit disposed on said bottom surface of said flexible substrate that is configured to determine a moisture level of a plurality of different moisture levels of the flexible substrate, wherein more than one moisture level of the plurality of different moisture levels correspond to a qualitative moisture level that indicates a degree of wetness of the flexible coupon, wherein said at least one electrochemical moisture sensor circuit comprises an array of electrochemical moisture sensor circuits; 
a multiplexer in electronic communication with said array of electrochemical moisture sensor circuits; and 
an adhesive having a top surface and a bottom surface, wherein said bottom surface of said adhesive is configured to be attached to skin of a user and wherein said at least one electrochemical moisture sensor is arranged between said adhesive and said flexible substrate.”
The closest references found during Examiner’s search of the prior art were US 6,774,800 B2 to Friedman et al., US 9,506,886 B1 to Woodbury et al., and US 8,978,452 B2 to Johnson et al. While these references show the claimed moisture levels, they do not include a multiplexer that would allow each sensor to be independently addressable. There is no teaching or suggestion that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791